      Case 1:18-cv-00040-SPW Document 65 Filed 04/10/19 Page 1 of 32



Kevin Gillen
Deputy Yellowstone County Attorney
Yellowstone County Courthouse, Room 701
P.O. Box 35025
Billings, Montana 59107-5025
(406) 256-2870
kgillen@co.yellowstone.mt.gov

Attorney for Derrek Skinner and Pedro Hernandez




              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MONTANA
                        BILLINGS DIVISION

MIGUEL ANGEL                   )
REYNAGA HERNANDEZ,             )
                               )       Cause No. CV 18-40-BLG-SPW
     Plaintiff,                )
                               )
vs.                            )       DERREK SKINNER’S
                               )       COMBINED REPLY AND
DERREK SKINNER et al,          )       RESPONSE BRIEF
                               )
     Defendants.               )
_______________________________)




                                             Derrek Skinner’s Combined Reply and Response Brief
                                                                                   Page 1 of 32
          Case 1:18-cv-00040-SPW Document 65 Filed 04/10/19 Page 2 of 32



                                                Table of Contents

TABLE OF AUTHORITIES ................................................................................... 3-4

INTRODUCTION ....................................................................................................... 5

PROCEDURAL HISTORY......................................................................................... 6

SUMMARY JUDGMENT STANDARD ................................................................. 11

GENUINE ISSUE OF MATERIAL FACT............................................................... 11

JUDGMENT AS A MATTER OF LAW .................................................................. 13
  UNREASONABLE SEARCHES AND SEIZURES ............................................ 13
   LAW.................................................................................................................... 13
   ANALYSIS ......................................................................................................... 15
  QUALIFIED IMMUNITY .................................................................................... 21
   LAW.................................................................................................................... 21
   ANALYSIS ......................................................................................................... 22

PUNITIVE DAMAGES ............................................................................................ 26

DECLARATORY RELIEF ....................................................................................... 28

CONCLUSION .......................................................................................................... 29

CERTIFICATE OF COMPLIANCE ......................................................................... 31

CERTIFICATE OF SERVICE .................................................................................. 32




                                                                           Derrek Skinner’s Combined Reply and Response Brief
                                                                                                                 Page 2 of 32
          Case 1:18-cv-00040-SPW Document 65 Filed 04/10/19 Page 3 of 32



                                            Table of Authorities

Cases:

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S. Ct. 2505, 2510,
91 L. Ed. 2d 202 (1986)……………………………………………………..……………..11

City of El Cenizo, Texas v. Texas, 890 F.3d 164, 187–88 (5th Cir. 2018)…..….20, 25

Gonzales v. City of Peoria, 722 F.2d 468, 475-77 (9th Cir. 1983)……….…14, 18, 23

Groh v. Ramirez, 540 U.S. 551, 567, 124 S.Ct. 1284, 157 L.Ed.2d
1068 (2004) (Kennedy, J., dissenting)………………………………………………..….21

Hodgers-Durgin v. de la Vina, 199 F.3d 1037 (9th Cir. 1999)………..…….14, 19, 23

Malley v. Briggs, 475 U.S. 335, 341, 106 S.Ct. 1092, 89 L.Ed.2d 271 (1986)….…..21

Martinez-Medina v. Holder, 673 F.3d 1029, 1035-36 (9th Cir. 2011)…..…15, 18, 23

Melendres v. Arpaio, 695 F.3d 990, 1000–01 (9th Cir. 2012)…..….14, 18, 19, 20, 24

Ochoa v. Campbell, 266 F. Supp. 3d 1237, 1257–58 (E.D. Wash. 2017)……..…….25

Ortega-Melendres v. Arpaio, 836 F. Supp. 2d 959, 975
(D. Ariz. 2011)…………………………………………………………………18, 19, 20, 24

Pearson v. Callahan, 555 U.S. 223, 231, 232, 129 S.Ct. 808, 172
L.Ed.2d 565 (2009)..............................................................................................21, 22

Sanchez Ochoa v. Campbell, 716 F. App'x 741 (9th Cir. 2018)………………………25

Santoyo v. United States, No. 5:16-CV-855-OLG, 2017 WL 2896021
(W.D. Tex. June 5, 2017)…………………………………………………………………..25

Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968)……13, 14, 19, 20

United States v. McCarty, 648 F.3d 820, 838–39 (9th Cir. 2011),
as amended (Sept. 9, 2011)……………………………………………………….………14


                                                                       Derrek Skinner’s Combined Reply and Response Brief
                                                                                                             Page 3 of 32
          Case 1:18-cv-00040-SPW Document 65 Filed 04/10/19 Page 4 of 32



United States v. Ramirez, 473 F.3d 1026, 1032 (9th Cir.2007)…………….……20, 24

United States v. Sharpe, 470 U.S. 675, 686–87, 105 S. Ct. 1568, 1575–76,
84 L. Ed. 2d 605 (1985)……………………………………………………………...........13

Amendments:

4th Amendment of the United States Constitution………………………………....13

Statutes:

8 U.S.C. § 1325(a)…………………………………………………………...…11, 14

8 U.S.C § 1227……………………………………………………………………..14
Rules:

Fed.R.Civ,P. 56(a)...................................................................................................... 11




                                                                          Derrek Skinner’s Combined Reply and Response Brief
                                                                                                                Page 4 of 32
       Case 1:18-cv-00040-SPW Document 65 Filed 04/10/19 Page 5 of 32



                                    Introduction

      Miguel Hernandez characterizes what Derrek Skinner did as based solely on a

suspicion he might have committed a civil immigration violation. What Skinner did

was not based solely on a suspicion of a civil immigration violation. Skinner did not

know Miguel Hernandez’s immigration status. Skinner did not know whether

Miguel Hernandez was illegally in the United States of America and, if he was,

whether his presence was a civil or criminal immigration violation. Skinner did not

know whether illegally in the United States of America meant Miguel Hernandez

entered illegally, a criminal immigration violation, or entered legally and overstayed

a visa, a civil immigration violation. Skinner investigated to determine Miguel

Hernandez’s immigration status. Skinner had a reasonable suspicion Miguel

Hernandez might have committed a crime that allowed him to detain Miguel

Hernandez for investigation. Skinner’s suspicion Miguel Hernandez might have

committed a crime increased based on the information he received during the

investigation. When United States Immigration and Customs Enforcement, ICE,

requested Skinner transport Miguel Hernandez to the Yellowstone County Detention

Facility, it was reasonable for Skinner to believe ICE had information that

established probable cause to arrest Miguel Hernandez. Skinner did not violate

Miguel Hernandez’s right against unreasonable searches and seizures with his

detention and arrest.


                                                    Derrek Skinner’s Combined Reply and Response Brief
                                                                                          Page 5 of 32
       Case 1:18-cv-00040-SPW Document 65 Filed 04/10/19 Page 6 of 32



      Miguel Hernandez committed a criminal immigration violation. Miguel

Hernandez entered the United States without permission, a crime. Skinner’s

suspicion Miguel Hernandez might have committed a criminal immigration

violation was correct.

                                Procedural History

      Miguel Hernandez filed a complaint against Pedro Hernandez, a former

Yellowstone County Justice of the Peace, and Derrek Skinner, a former Deputy

Yellowstone County Sheriff. ECF No. 1. In the complaint, Miguel Hernandez

alleges Pedro Hernandez violated his right against unreasonable searches and

seizures under the 14th Amendment of the United States Constitution when he

ordered the Yellowstone County Sheriff’s Office arrest him for his presence in the

United States of America. Id. at pp. 4-7, ¶¶ 19-32. In the complaint, he alleges

Skinner violated his right against unreasonable searches and seizures when he

detained and arrested him for his presence in the United States of America. Id. at pp.

7-11, ¶¶ 33-61.

      Skinner filed a motion for summary judgment. ECF Nos. 39 & 40. He argued

the Court should grant his motion because he did not violate Miguel Hernandez’s

right against unreasonable searches and seizures. ECF No. 40, pp. 5-8. He had

reasonable suspicion to detain Miguel Hernandez to determine whether he had

committed a crime – illegally entered the United States of America. Id. He had


                                                    Derrek Skinner’s Combined Reply and Response Brief
                                                                                          Page 6 of 32
       Case 1:18-cv-00040-SPW Document 65 Filed 04/10/19 Page 7 of 32



information that someone testified in court Miguel Hernandez was illegally in the

United States of America. Id. Illegally in the United States of America is a vague

term that could refer to a person who illegally entered the United States of America

or a person who overstayed a visa. Miguel Hernandez could not articulate his

immigration status. Id. Miguel Hernandez identified himself with a United Mexican

States identification card. Id. Skinner’s suspicion that Miguel Hernandez committed

a crime as indicated by his presence in the United States of America increased with

this information. Id. He had probable cause to arrest Miguel Hernandez for a crime.

When ICE requested him to transport Miguel Hernandez to the Yellowstone County

Detention Facility, it was reasonable for Skinner to believe ICE had information that

established probable cause to arrest Miguel Hernandez. Id. If he did violate Miguel

Hernandez’s right with his detention and arrest, he is entitled to qualified immunity.

Id. at pp. 8-11. It was reasonable for him to believe that he could detain Miguel

Hernandez based on the information he received. Id. It was reasonable for him to

believe that he could arrest Miguel Hernandez based on the request from ICE to

transport him to the Facility. Id. Skinner also argues punitive damages cannot be

assessed against him. Id. at pp. 11-13. He did not act with malice, oppression or in

reckless disregard. Id. Neither injunctive nor declaratory relief can be entered

against him. Id. at pp. 13-14. He is no longer a deputy sheriff and injunctive relief

would serve no purpose. Id. The monetary damages claim will determine whether he


                                                    Derrek Skinner’s Combined Reply and Response Brief
                                                                                          Page 7 of 32
       Case 1:18-cv-00040-SPW Document 65 Filed 04/10/19 Page 8 of 32



violated Miguel Hernandez’s right. Id. A declaratory relief claim is not necessary to

determine whether he violated Miguel Hernandez’s right. Id.

      Miguel Hernandez filed a motion for summary judgment. ECF Nos. 55 & 56.

He argues the Court should grant his motion and deny Pedro Hernandez and

Skinner’s motions because they violated his right against unreasonable searches and

seizures. ECF No. 56, pp. 4-22. He argues Pedro Hernandez violated his right

because he ordered Skinner to arrest him. Id. He argues Skinner violated his right

because he did not have the authority to detain him or arrest him. Id. Skinner did not

have a reasonable suspicion that he had committed a crime that would have allowed

Skinner to detain him. Id. Skinner did not have probable cause to believe that he had

committed a crime that would have allowed Skinner to arrest him. Id. He argues the

testimony that he was illegally present in the United States of America could only be

interpreted to mean he overstayed a visa to be in the United States of America, a

civil immigration violation, not subject to arrest, and could not be interpreted to

mean he illegally entered the United States of America, a criminal immigration

violation, subject to arrest. Id. Because illegal presence in the United States of

America only means he could have committed a civil immigration violation, a

criminal investigation could not be conducted based on the allegation. Id. He argues

Pedro Hernandez and Skinner are not entitled to qualified immunity. Id. at pp. 22-

27. They violated his right against unreasonable searches and seizures. Id. They


                                                    Derrek Skinner’s Combined Reply and Response Brief
                                                                                          Page 8 of 32
        Case 1:18-cv-00040-SPW Document 65 Filed 04/10/19 Page 9 of 32



should have known that their conduct would violate his right. Id. They should have

known illegal presence in the United States of America only means someone has

overstayed a visa, a civil immigration violation, not subject to arrest. Id. He argues

he is entitled to punitive damages from Pedro Hernandez and Skinner because they

acted with reckless disregard of the law with what they did. Id. at pp. 32-35. He does

not argue he is entitled to punitive damages because of malice or oppression. Id.

They should have known illegal presence in the United States of America only

means someone has overstayed a visa, a civil immigration violation, not subject to

arrest. Id. He argues he is entitled to declaratory relief against Pedro Hernandez and

Skinner because he believes it will deter further conduct. Id. at pp. 30-31. He does

not argue that he is entitled to injunctive relief. Id.

       Skinner files this combined reply and response brief, a reply brief to Miguel

Hernandez’s response brief and a response brief to Miguel Hernandez’s support

brief for summary judgment. The Court should grant Skinner’s motion and deny

Miguel Hernandez’s motion. There is no genuine issue of material fact and Skinner

is entitled to judgment as a matter of law. Skinner did not violate Miguel

Hernandez’s right against unreasonable searches and seizures when he detained and

arrested Miguel Hernandez. Skinner had a reasonable suspicion that Miguel

Hernandez might have committed a crime that allowed him to detain Miguel

Hernandez for investigation. Skinner’s suspicion that Miguel Hernandez might have


                                                          Derrek Skinner’s Combined Reply and Response Brief
                                                                                                Page 9 of 32
       Case 1:18-cv-00040-SPW Document 65 Filed 04/10/19 Page 10 of 32



committed a crime increased based on the information he received during the

investigation. When ICE requested Skinner transport Miguel Hernandez to the

Facility, it was reasonable for Skinner to believe ICE had information that

established probable cause to arrest him. Even if Skinner violated Miguel

Hernandez’s right, it was reasonable for Skinner to believe that he could detain and

arrest Miguel Hernandez and not violate his right against unreasonable searches and

seizures. It is not clearly established that local law enforcement cannot investigate

whether a person committed the crime of illegal entry in the United States as

indicated by the person’s illegal presence in the United States of America. The

authority and logic of the cases have held so are dubious. It was reasonable for him

to believe that he could detain Miguel Hernandez based on the information he

received to investigate. It is not clearly established that local law enforcement

cannot arrest a person at the request of ICE. It was reasonable for him to believe that

he could arrest Miguel Hernandez based on the request from ICE to transport him to

the Facility. Skinner is entitled to qualified immunity. Skinner did not act in reckless

disregard of the law when he detained and arrested Miguel Hernandez. Skinner is

not subject to punitive damages. Skinner reasonably investigated Miguel Hernandez.

The monetary damages claim against Skinner will determine whether he violated

Miguel Hernandez’s right. There is no need for declaratory relief.

///


                                                     Derrek Skinner’s Combined Reply and Response Brief
                                                                                          Page 10 of 32
       Case 1:18-cv-00040-SPW Document 65 Filed 04/10/19 Page 11 of 32



                            Summary Judgment Standard

      A court should grant a motion for summary judgment when there is no

genuine issue of material fact and the moving party is entitled to judgment as a

matter of law. Fed.R.Civ,P 56(a). A fact is genuine when based on the evidence a

reasonable jury could return a verdict for the nonmoving party. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248, 106 S. Ct. 2505, 2510, 91 L. Ed. 2d 202 (1986).

There must be sufficient evidence for a jury to return a verdict for the nonmoving

party. Id. at 249-50. Merely colorable or insignificantly probative evidence does not

create a genuine issue of material fact. Id. A fact is material when it might affect the

outcome of the case under the applicable law. Id. at 248. The applicable substantive

law identifies material facts. Id.

                           Genuine Issue of Material Fact

      There is no genuine issue of material fact as to what occurred. Miguel

Hernandez committed a crime when he entered the United States of America

without permission. Miguel Hernandez violated 8 U.S.C. § 1325(a) when he entered

the United States of America. Miguel Hernandez did not enter the United States of

America with a visa. Miguel Hernandez did not overstay a visa. Miguel Hernandez

committed a crime with his presence in the United States of America. Miguel

Hernandez’s presence in the United States of America is evidence of the crime he

committed. Pedro Hernandez heard testimony Miguel Hernandez might have


                                                     Derrek Skinner’s Combined Reply and Response Brief
                                                                                          Page 11 of 32
      Case 1:18-cv-00040-SPW Document 65 Filed 04/10/19 Page 12 of 32



committed a crime. Pedro Hernandez heard testimony Miguel Hernandez was

illegally in the United States of America. Pedro Hernandez did not know whether

this meant Miguel Hernandez entered the United States of America without

permission, a crime, or overstayed a visa, not a crime. Pedro Hernandez contacted

the Yellowstone County Sheriff’s Office and requested the Sheriff’s Office to

investigate the possible crime. Pedro Hernandez did not order the Sheriff’s Office to

arrest Miguel Hernandez. The Sheriff’s Office, through Skinner, investigated the

possible crime. Pedro Hernandez told Skinner that he heard testimony Miguel

Hernandez might be illegally in the United States of America. Skinner detained

Miguel Hernandez to investigate the possible crime. Skinner requested Miguel

Hernandez identify himself. Miguel Hernandez identified himself with a United

Mexican States identification card. Skinner asked Miguel Hernandez his

immigration status. Miguel Hernandez could not explain his immigration status.

Miguel Hernandez was not fluent in English. Skinner was not fluent in Spanish.

Miguel Hernandez’s identification with a United Mexican States identification card,

his inability to explain his immigration status and his lack of fluency in English

heighten Skinner’s suspicion that Miguel Hernandez might have committed a crime

as indicated by his presence in the United States of America. Skinner had an arrest

warrants check performed on Miguel Hernandez. Miguel Hernandez did not have

any arrest warrants. The failure of Miguel Hernandez to have an arrest warrant did


                                                   Derrek Skinner’s Combined Reply and Response Brief
                                                                                        Page 12 of 32
      Case 1:18-cv-00040-SPW Document 65 Filed 04/10/19 Page 13 of 32



not clarify whether he had committed a crime, illegally entered the United States of

America, or not committed a crime, overstayed a visa. Skinner contacted ICE to

determine whether Miguel Hernandez had committed a crime as indicated by his

presence in the United States of America. ICE communicated to Skinner that it

wanted Miguel Hernandez arrested. Based on the request of ICE, Skinner arrested

Miguel Hernandez and transported him to the Yellowstone County Detention

Facility. Skinner assumed ICE had information that established probable cause for

him to arrest Miguel Hernandez. Within half an hour of his arrival at the Facility,

ICE provided the Facility with an order to detain Miguel Hernandez.

                          Judgment as a Matter of Law

Unreasonable Searches and Seizures

      Law

      A person has a right against unreasonable searches and seizures by the

government. U. S. Const. amend. IV. The government violates a person’s right

against unreasonable searches and seizures when it detains the person for an

investigatory stop without reasonable suspicion that the person is or has engaged in

criminal activity. See Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889

(1968). The government may detain a person for a reasonable period to determine

whether the person is or has engaged in criminal activity. See United States v.

Sharpe, 470 U.S. 675, 686–87, 105 S. Ct. 1568, 1575–76, 84 L. Ed. 2d 605 (1985).


                                                  Derrek Skinner’s Combined Reply and Response Brief
                                                                                       Page 13 of 32
      Case 1:18-cv-00040-SPW Document 65 Filed 04/10/19 Page 14 of 32



If the government determines the person has engaged in criminal activity, it

develops probable cause to believe the person committed a crime, it may arrest the

person. See United States v. McCarty, 648 F.3d 820, 838–39 (9th Cir. 2011), as

amended (Sept. 9, 2011). If the government determines the person has not engaged

in criminal activity, it does not develop probable cause to believe the person

committed a crime, it should release the person. Id. When the government detains a

person it may perform a cursory search of the person for weapons if the government

believes that person may be armed and dangerous. Terry, supra.

      It is a crime to enter the United States of America without permission. 8

U.S.C. § 1325(a). A person who enters the United States of America without

permission commits a crime. Id. The person is subject to criminal prosecution. Id. It

is not a crime to stay in the United States of America longer than allowed after the

person has entered with permission. 8 U.S.C. § 1227. A person who stays in the

United States of America longer than allowed after the person has entered with

permission does not commit a crime. Id. The person is subject to civil prosecution.

Id. Local law enforcement agencies can enforce criminal immigration laws.

Gonzales v. City of Peoria, 722 F.2d 468, 475 (9th Cir. 1983), overruled on other

grounds, Hodgers-Durgin v. de la Vina, 199 F.3d 1037 (9th Cir. 1999). Absent an

agreement with the United States, local law enforcement agencies cannot enforce

civil immigration laws. See Melendres v. Arpaio, 695 F.3d 990, 1000–01 (9th Cir.


                                                   Derrek Skinner’s Combined Reply and Response Brief
                                                                                        Page 14 of 32
       Case 1:18-cv-00040-SPW Document 65 Filed 04/10/19 Page 15 of 32



2012). Illegal presence in the United States of America by itself does not establish a

person committed a crime. Martinez-Medina v. Holder, 673 F.3d 1029, 1035-36 (9th

Cir. 2011). Illegal presence in the United States of America does not establish

probable cause to arrest a person for illegal entry into the United States of America.

Id. A person may have overstayed a visa that is a civil, not a criminal, violation. Id.

Illegal presence with other information, though, might indicate a person has

committed a crime with their illegal presence that would establish probable cause to

arrest the person. Id.

      Analysis

      Skinner requests the Court grant him summary judgment that he did not

violate Miguel Hernandez’s right against unreasonable searches and seizures. ECF

No. 40, pp. 5-8. Skinner argues he had a reasonable suspicion of criminal activity

that allowed him to detain Miguel Hernandez and probable cause to arrest him. Id.

Miguel Hernandez requests the Court deny Skinner summary judgment that Skinner

did not violate his right and grant him summary judgment that Skinner did violate

his right. ECF No. 56, pp. 4-22. Miguel Hernandez argues Skinner violated his right

against unreasonable searches and seizures. Id. Skinner did not have a reasonable

suspicion that he had engaged in criminal activity to detain him or probable cause to

arrest him. Id. Skinner could not detain or arrest him based on the suspicion he

might be illegally in the United States of America. Id. Illegal presence in the United


                                                    Derrek Skinner’s Combined Reply and Response Brief
                                                                                         Page 15 of 32
      Case 1:18-cv-00040-SPW Document 65 Filed 04/10/19 Page 16 of 32



States of America is not a crime and is only indicative of a civil, not a criminal,

immigration violation. Id.

      Skinner did not violate Miguel Hernandez’s right against unreasonable

searches and seizures.

      Skinner had a reasonable suspicion that Miguel Hernandez might have

committed a crime that allowed him to detain Miguel Hernandez for investigation.

Skinner knew an allegation had been made in court that Miguel Hernandez was

illegally in the United States of America. Skinner did not know whether the

allegation was true. Skinner did not know whether Miguel Hernandez was illegally

in the United States of America. Skinner did not know Miguel Hernandez’s

immigration status. Skinner did not know whether Miguel Hernandez committed an

immigration violation with his presence in the United States of America and, if he

had, whether the violation would be civil or criminal. Skinner did not arrest Miguel

Hernandez because of the allegation that he was illegally in the United States of

America. Skinner began to investigate Miguel Hernandez because of the allegation.

The allegation he was illegally in the United States of America was not enough to

establish probable cause for Skinner to arrest Miguel Hernandez for illegal entry in

the United States of America. The allegation could have been false. Miguel

Hernandez could have been legally in the United States of America. He could have

been a citizen of the United States of America. He could have had a visa that


                                                  Derrek Skinner’s Combined Reply and Response Brief
                                                                                       Page 16 of 32
      Case 1:18-cv-00040-SPW Document 65 Filed 04/10/19 Page 17 of 32



allowed him to be present in the United States of America. Even if the allegation

was true, he might not have committed a crime with his presence in the United

States of America. He could have had an expired visa that once allowed him to be

present in the United States of America. The allegation, though, allowed the

reasonable inference that Miguel Hernandez might have committed the crime of

illegal entry into the United States of America as indicated by his presence in the

United States of America that allowed for an investigation.

      As Skinner investigated, his suspicion that Miguel Hernandez might have

committed a crime only increased. Miguel identified himself with a United Mexican

States identification card. He did not identify himself with a driver’s license or

identification card from a state in the United States of America. He did not identify

himself with a passport from the United States of America. He did not identify

himself with a United Mexican States passport with a current visa from the United

States of America. He did not identify himself with a United Mexican States

passport with an expired visa from the United States. Miguel Hernandez could not

explain his immigration status. He did not state he was a United States of America

citizen. He did not state he was a United Mexican States citizen in the United States

of America on a current visa. He did not state he was a United Mexican States

citizen in the United States of America on an expired visa. He did not state he was a

United Mexican States citizen who illegally entered the United States of America.


                                                   Derrek Skinner’s Combined Reply and Response Brief
                                                                                        Page 17 of 32
       Case 1:18-cv-00040-SPW Document 65 Filed 04/10/19 Page 18 of 32



Miguel Hernandez did not appear fluent in English. Most citizens of the United

States of America are fluent in English.

      Based on the testimony, the identification with a United Mexican States

identification card, the inability to articulate his immigration status and his lack of

fluency in English, Skinner contacted ICE to determine Miguel Hernandez’s

immigration status. Skinner assumed ICE could determine Miguel Hernandez’s

immigration status through a cross reference of his name with the visas issued by the

United States of America. ICE requested Skinner transport Miguel Hernandez to the

Yellowstone County Detention Facility. Based on the request by ICE to transport

Miguel Hernandez, Skinner assumed ICE had information that established probable

cause to arrest Miguel Hernandez and Miguel Hernandez had committed a criminal

immigration violation.

      According to Miguel Hernandez, Skinner could not detain him to investigate

his immigration status based on an allegation he was illegally in the United States of

America. See Ortega-Melendres v. Arpaio, 836 F. Supp. 2d 959, 975 (D. Ariz.

2011), aff'd sub nom. Melendres v. Arpaio, 695 F.3d 990 (9th Cir. 2012); Melendres

v. Arpaio, 695 F.3d 990 (9th Cir. 2012). This premise is questionable. It is

undisputed that illegal presence in the United States of America is not enough to

arrest someone for illegal entry into the United States of America. See Martinez-

Medina v. Holder, 673 F.3d 1029, 1036 (9th Cir. 2011); Gonzales v. City of Peoria,


                                                    Derrek Skinner’s Combined Reply and Response Brief
                                                                                         Page 18 of 32
       Case 1:18-cv-00040-SPW Document 65 Filed 04/10/19 Page 19 of 32



722 F.2d 468, 476–77 (9th Cir. 1983), overruled on other grounds by Hodgers-

Durgin v. de la Vina, 199 F.3d 1037 (9th Cir. 1999). There could be a non-criminal

reason why a person is illegally in the United States of America. Id. The person

could have overstayed his visa. Id. A person who overstays a visa is not subject to

incarceration for punishment. Id. The person is subject to deportation. Id. Illegal

presence in the United States of America, though, raises a reasonable belief that the

person may have illegally entered the United States of America. Illegal presence can

only occur two ways, either a person illegally enters or legally enters and overstays.

      The proposition made in Ortega-Melendres and Melendres illegal presence in

the United States is not enough to have a reasonable suspicion a person illegally

entered the United States to allow detention of the person to investigate is not well

founded. Ortega-Melendres and Melendres cite to Martinez-Medina and Gonzales

for the proposition. Martinez-Medina and Gonzales do not hold this proposition.

Martinez-Medina and Gonzales held illegal presence in the United States is not

enough to have probable cause to arrest a person for illegal entry into the United

States. Melendres also cites to Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed.

2d 889 (1968), for the proposition. Terry does not stand for this proposition. Nor can

this proposition be logically deduced from Terry. A person can only be illegally in

the United States of America if the person illegally entered or legally entered and

overstayed. Illegal presence in the United States of America is an indication of a


                                                    Derrek Skinner’s Combined Reply and Response Brief
                                                                                         Page 19 of 32
      Case 1:18-cv-00040-SPW Document 65 Filed 04/10/19 Page 20 of 32



possible crime. It might not be a crime, but is an indication of a possible crime that

would allow detention for investigation. Ortega-Melendres and Melendres do not

follow the general rule of detentions that there only needs to be a reasonable belief

that a crime might have been committed for a detention. Ortega-Melendres and

Melendres have created a special rule for the investigation of illegal entry into the

United States not founded on precedent or logic.

      Under the collective knowledge doctrine, a court can impute to a police

officer who actually performs a stop or arrest the knowledge of the police officer

who directed the police officer to perform the stop or arrest. United States v.

Ramirez, 473 F.3d 1026, 1032 (9th Cir.2007). The police officer who actually

performs the stop or arrest does not need to have the personal knowledge of the

reasonable suspicion of criminal activity to perform the stop or probable cause to

perform the arrest. Id. The police officer who performs the stop or arrest can rely on

the police officer who directed the stop or arrest has knowledge of the reasonable

suspicion of the criminal activity to perform the stop or probable cause to perform

the arrest. Id. The collective knowledge doctrine is applicable to local law

enforcement who perform actions at the direction of ICE. City of El Cenizo, Texas v.

Texas, 890 F.3d 164, 187–88 (5th Cir. 2018). Under the collective knowledge

doctrine, when ICE requested Skinner transport Miguel Hernandez to the Facility,

that Skinner interpreted to mean ICE wanted him to arrest Miguel Hernandez,


                                                    Derrek Skinner’s Combined Reply and Response Brief
                                                                                         Page 20 of 32
       Case 1:18-cv-00040-SPW Document 65 Filed 04/10/19 Page 21 of 32



Skinner could rely on ICE to have probable cause for him to arrest Miguel

Hernandez.

      Skinner had a reasonable suspicion to detain and probable cause to arrest.

Qualified Immunity

      Law

      Qualified immunity protects government officials from liability for civil

damages if their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known. Pearson v.

Callahan, 555 U.S. 223, 231, 129 S.Ct. 808, 172 L.Ed.2d 565 (2009). Qualified

immunity shields an official from liability even if the official’s actions resulted from

a mistake of law, a mistake of fact, or a mistake based on mixed questions of law

and fact. Groh v. Ramirez, 540 U.S. 551, 567, 124 S.Ct. 1284, 157 L.Ed.2d 1068

(2004) (Kennedy, J., dissenting). The purpose of qualified immunity is to strike a

balance between the competing need to hold public officials accountable when they

exercise power irresponsibly and the need to shield officials from harassment,

distraction, and liability when they perform their duties reasonably. Id. Qualified

immunity protects all but the plainly incompetent or those who knowingly violate

the law. Malley v. Briggs, 475 U.S. 335, 341, 106 S.Ct. 1092, 89 L.Ed.2d 271

(1986). When a court determines whether an official is entitled to qualified

immunity, it should consider (1) whether the official has violated a constitutional


                                                     Derrek Skinner’s Combined Reply and Response Brief
                                                                                          Page 21 of 32
       Case 1:18-cv-00040-SPW Document 65 Filed 04/10/19 Page 22 of 32



right and (2) whether the right was clearly established at the time of the official’s

alleged violation. Pearson, 555 U.S. at 232, 129 S.Ct. 808. A court should deny

qualified immunity to an official when (1) the official has violated a constitutional

right and (2) the right at issue was clearly established at the time of the violation that

a reasonable official would have understood his conduct in that particular situation

would violate the right. Id.

      Analysis

      Skinner requests the Court grant him summary judgment as to qualified

immunity. ECF No. 40, pp. 8-11. Skinner did not violate Miguel Hernandez’s right

against unreasonable searches and seizures and, even if he did, it was reasonable for

him not to know his conduct would violate Miguel Hernandez’s right. Id. Miguel

Hernandez requests the Court deny Skinner summary judgment as to qualified

immunity. ECF No. 56, pp. 22-27. Miguel Hernandez argues the Court should not

find Skinner is entitled to qualified immunity. Id. Skinner violated his right against

unreasonable searches and seizures when Skinner detained and arrested him for a

civil immigration violation and Skinner should have known his detention and arrest

would violate his right. Id.

      Skinner is entitled to qualified immunity. Skinner did not violate Miguel

Hernandez’s right against unreasonable searches and seizures and, even if he did, it

was reasonable for him to believe he could do what he did and not violate Miguel


                                                      Derrek Skinner’s Combined Reply and Response Brief
                                                                                           Page 22 of 32
      Case 1:18-cv-00040-SPW Document 65 Filed 04/10/19 Page 23 of 32



Hernandez’s right. There is legal authority local law enforcement cannot detain a

person based on illegal presence in the United States to determine whether the

person illegally entered the United States. The legal authority is not clearly

established. Skinner had a reason to detain Miguel Hernandez that developed into

reasons as the detention continued and could rely on the request from ICE to

transport Miguel Hernandez that ICE had information to establish probable cause to

arrest Miguel Hernandez. Skinner did not initiate the detention based solely on a

suspicion of a civil immigration violation. Skinner did not know whether an

immigration violation had occurred and, if it had, whether it was civil or criminal.

Skinner contacted ICE to determine whether a violation had occurred and whether it

was civil or criminal. There is no legal authority that local law enforcement violates

a person’s right against unreasonable searches and seizures when they contact ICE

to determine a person’s immigration status and act at the request of ICE to arrest the

person.

      There is established legal authority local law enforcement cannot arrest a

person solely for illegal presence in the United States of America. Martinez-Medina

v. Holder, 673 F.3d 1029, 1036 (9th Cir. 2011); Gonzales v. City of Peoria, 722

F.2d 468, 476–77 (9th Cir. 1983), overruled on other grounds by Hodgers-Durgin v.

de la Vina, 199 F.3d 1037 (9th Cir. 1999). A person illegally in the United States of

America may not have committed a crime. Id. The person may have overstayed a


                                                    Derrek Skinner’s Combined Reply and Response Brief
                                                                                         Page 23 of 32
      Case 1:18-cv-00040-SPW Document 65 Filed 04/10/19 Page 24 of 32



visa. Id. There is legal authority local law enforcement cannot detain a person solely

because of illegal presence in the United States of America to determine whether the

person illegally entered the United States of America, a crime. Ortega-Melendres v.

Arpaio, 836 F. Supp. 2d 959, 975 (D. Ariz. 2011), aff'd sub nom. Melendres v.

Arpaio, 695 F.3d 990 (9th Cir. 2012); Melendres v. Arpaio, 695 F.3d 990 (9th Cir.

2012). This is not established legal authority. The legal authority is not based on

precedent or logic. The legal authority cites the cases that held local law

enforcement cannot arrest a person solely for illegal presence in the United States of

America as authority local enforcement cannot detain a person solely because of

illegal presence in the United States of America to determine whether they illegally

entered the United States of America, a crime. The legal authority cites Martinez-

Medina and Gonzales. The legal authority is not logical. A person can only be

illegally in the United States of America if the person illegally entered or legally

entered and overstayed a visa. Information that a person is illegally in the United

States of America logically leads to the possibility the person may have illegally

entered the United States of America.

      There is established legal authority a court can impute to a police officer who

actually performs a stop or arrest the knowledge of the police officer who directed

the police officer to perform the stop or arrest. United States v. Ramirez, 473 F.3d

1026, 1032 (9th Cir.2007). The police officer who actually performs the stop or


                                                    Derrek Skinner’s Combined Reply and Response Brief
                                                                                         Page 24 of 32
       Case 1:18-cv-00040-SPW Document 65 Filed 04/10/19 Page 25 of 32



arrest does not need to have the personal knowledge of the reasonable suspicion of

criminal activity to perform the stop or probable cause to perform the arrest. Id. The

police officer who performs the stop or arrest can rely on the police officer who

directed the stop or arrest has knowledge of the reasonable suspicion of the criminal

activity to perform the stop or probable cause to perform the arrest. Id. This is the

collective knowledge doctrine. Id. The collective knowledge doctrine is applicable

to local law enforcement who perform actions at the direction of ICE. City of El

Cenizo, Texas v. Texas, 890 F.3d 164, 187–88 (5th Cir. 2018). In City of El Cenizo,

Texas v. Texas, 890 F.3d 164 (5th Cir. 2018), the Fifth Circuit Court of Appeals

abrogated Santoyo v. United States, No. 5:16-CV-855-OLG, 2017 WL 2896021

(W.D. Tex. June 5, 2017), the case the court relied on in Ochoa v. Campbell, 266 F.

Supp. 3d 1237, 1257–58 (E.D. Wash. 2017), appeal dismissed as moot sub nom.

Sanchez Ochoa v. Campbell, 716 F. App'x 741 (9th Cir. 2018), to find the collective

knowledge doctrine is not applicable to local law enforcement who perform actions

at the direction of ICE.

      It was reasonable for Skinner to believe the general rule as to detentions

applied to Miguel Hernandez. As long as Skinner had some rational reason to

believe Miguel Hernandez might have committed a crime, he could detain Miguel

Hernandez to investigate the suspected crime. Skinner had a rational reason to

believe Miguel Hernandez might have committed a crime. Skinner received


                                                    Derrek Skinner’s Combined Reply and Response Brief
                                                                                         Page 25 of 32
       Case 1:18-cv-00040-SPW Document 65 Filed 04/10/19 Page 26 of 32



information Miguel Hernandez was illegally in the United States of America.

Miguel Hernandez’s illegal presence in the United States of America is indicative he

might have illegally entered the United States of America.

      It was reasonable for Skinner to believe he could rely on ICE that it had

probable cause to arrest Miguel Hernandez based on the request from ICE to

transport him to the Facility. Law enforcement agencies constantly rely on

information provided to them by other law enforcement agencies to act.

                                 Punitive Damages

      Skinner requests the Court grant him summary judgment on Miguel

Hernandez’s punitive damages claim. ECF No. 40, pp. 11-13. Skinner argues he did

not act with malice, oppression or in reckless disregard as to Miguel Hernandez. Id.

Miguel Hernandez requests the Court deny Skinner summary judgment on his

punitive damages claim and grant him summary judgment on the claim. ECF No.

56, pp. 32-35. Miguel Hernandez argues Pedro Hernandez and Skinner recklessly

disregarded the law when they detained and arrested him solely on suspicion of a

civil, not a criminal, immigration violation. Id. This reckless disregard allows him to

receive punitive damages. Id. Miguel Hernandez does not allege he is entitled to

punitive damages because Skinner acted with malice or oppression. Id.

      Skinner did not recklessly disregard the law that would allow Miguel

Hernandez to receive punitive damages. Skinner did not detain and arrest Miguel


                                                    Derrek Skinner’s Combined Reply and Response Brief
                                                                                         Page 26 of 32
       Case 1:18-cv-00040-SPW Document 65 Filed 04/10/19 Page 27 of 32



Hernandez solely on the suspicion of a civil immigration violation. Skinner did not

know Miguel Hernandez’s immigration status. Skinner did not know whether

Miguel Hernandez had committed an immigration violation and, if he had, whether

it was a civil or criminal violation. Based on the information Skinner received from

Pedro Hernandez that Miguel Hernandez was illegally in the United States of

America, Skinner did not know whether Miguel Hernandez had committed an

immigration violation, and, if he had, whether Miguel Hernandez had overstayed his

permission to be in the United States of America, a civil violation, or entered the

United States of America without permission, a criminal violation. Based on the

information Skinner received from Pedro Hernandez, Skinner could detain Miguel

Hernandez to determine whether Miguel Hernandez had committed a crime,

illegally entered the United States of America, as indicated by his presence in the

United States of America. Skinner’s suspicion of a criminal immigration violation

increased based on Miguel Hernandez’s identification by a United States Mexican

identification card, an inability to articulate his immigration status and his inability

to speak English. Skinner contacted ICE who requested him to transport Miguel

Hernandez to the Facility. Skinner assumed ICE had some authority, probable cause

to believe Miguel Hernandez had committed a crime, for the request to transport

Miguel Hernandez to the Facility. Under the facts, Skinner’s detention and arrest of

Miguel Hernandez was not a reckless disregard of the law.


                                                     Derrek Skinner’s Combined Reply and Response Brief
                                                                                          Page 27 of 32
       Case 1:18-cv-00040-SPW Document 65 Filed 04/10/19 Page 28 of 32



      What would have been a reckless disregard of the law would have been for

Skinner to arrest Miguel Hernandez based solely on the testimony he had illegally

entered the United States of America without an investigation. If Skinner had

arrested him solely on the testimony, it would have been reckless disregard. This is

not what happened. Skinner detained him based on this information for

investigation. If Skinner had arrested him on the testimony, his identification card,

his inability to articulate his immigration status and his inability to speak English; it

might have been reckless disregard. This is not what happened. Skinner continued to

detain him based on this information for investigation. Skinner arrested him when

ICE requested the arrest. This is what happened. Again, Skinner’s detention and

arrest was not a reckless disregard of the law.

                                  Declaratory Relief

      Skinner requests the Court grant him summary judgment on Miguel

Hernandez’s injunctive and declaratory relief claim. ECF No. 40, pp. 13-14. Skinner

argues injunctive and declaratory relief would serve no purpose. Id. He is no longer

a deputy sheriff and the decision on the monetary damages claim will determine

whether he violated Miguel Hernandez’s right against unreasonable searches and

seizures. Id. Miguel Hernandez requests the Court deny Skinner summary judgment

on his declaratory relief claim and grant him summary judgment on the claim. ECF

No. 56, pp. 30-31. Miguel Hernandez argues he would like declaratory relief to


                                                      Derrek Skinner’s Combined Reply and Response Brief
                                                                                           Page 28 of 32
      Case 1:18-cv-00040-SPW Document 65 Filed 04/10/19 Page 29 of 32



establish what Skinner did violate his right. Id. Miguel Hernandez does not seek

injunctive relief. Id. Miguel Hernandez tacitly acknowledges injunctive relief

against Skinner would serve no purpose. Id. Miguel Hernandez has not provided any

explanation why separate declaratory relief is necessary to determine whether

Skinner violated his right when the decision on the monetary claim will determine

whether Skinner violated his right. The basis of the monetary and declaratory claim

are the same alleged past constitutional violation. It seems somewhat contradictory

that Miguel Hernandez would need declaratory relief to establish what Skinner did

violate his right, when, according to Miguel Hernandez, what Skinner did clearly

violated his right that should deny Skinner qualified immunity.

                                    Conclusion

      The Court should grant Skinner’s motion for summary judgment and deny

Miguel Hernandez’s motion for summary judgment. There is no genuine issue of

material fact and Skinner is entitled to judgment as a matter of law. Skinner did not

violate Miguel Hernandez’s right against unreasonable searches and seizures.

Skinner had a reasonable suspicion that Miguel Hernandez might have committed a

crime that allowed him to detain Miguel Hernandez for investigation. Skinner’s

suspicion that Miguel Hernandez might have committed a crime increased based on

the information he received during the investigation. When ICE requested Skinner

to transport Miguel Hernandez to the Facility, it was reasonable for Skinner to


                                                   Derrek Skinner’s Combined Reply and Response Brief
                                                                                        Page 29 of 32
         Case 1:18-cv-00040-SPW Document 65 Filed 04/10/19 Page 30 of 32



believe ICE had information that established probable cause to arrest him. Skinner is

entitled to qualified immunity. Even if Skinner violated Miguel Hernandez’s right, it

was reasonable for him to believe he could do what he did, detain and arrest, and not

violate Miguel Hernandez’s right. Skinner had a reasonable suspicion to investigate

and reasonably believed that ICE had probable cause to arrest Miguel Hernandez

when it requested him to transport Miguel Hernandez to the Facility. Illegal

presence is an indication of a possible crime that allows for investigation. The

collective knowledge doctrine applies to immigration violations. Skinner is not

subject to punitive damages. Skinner did not act with reckless disregard for the law

when he detained and arrested Miguel Hernandez. Skinner methodically

investigated whether Miguel Hernandez had committed a criminal immigration

violation. When ICE requested Skinner transport Miguel Hernandez to the Facility,

it was reasonable for Skinner to believe ICE had information that established

probable cause to arrest him. Skinner is not subject to declaratory relief. Miguel

Hernandez’s claim for monetary relief will establish whether Skinner violated his

right.

         Dated this 10th day of April, 2019.

                                               /s/ Kevin Gillen
                                               Kevin Gillen
                                                Deputy Yellowstone County Attorney




                                                   Derrek Skinner’s Combined Reply and Response Brief
                                                                                        Page 30 of 32
      Case 1:18-cv-00040-SPW Document 65 Filed 04/10/19 Page 31 of 32



                            Certificate of Compliance

      Pursuant to Civil Local Rule 7.1(d)(2)(E), I certify that this brief is printed

with proportionately spaced Times New Roman text typeface of 14 points; is double

spaced; and the word count calculated by Word 2016 is 6,300 words, excluding

Certificate of Service and Certificate of Compliance.

      Dated this 10th day of April, 2019.

                                             /s/ Kevin Gillen
                                             Kevin Gillen
                                             Deputy Yellowstone County Attorney




                                                   Derrek Skinner’s Combined Reply and Response Brief
                                                                                        Page 31 of 32
      Case 1:18-cv-00040-SPW Document 65 Filed 04/10/19 Page 32 of 32



                               Certificate of Service

      I certify that on the date below I served a copy of the attached Derrek

Skinner’s Combined Reply and Response Brief on the following people by the

following means:

1, 2 CM/ECF
_____ Hand Delivery
      Mail
_____ Overnight Delivery Service
_____ Fax
_____ E-mail

1.    Clerk, U.S. District Court

2.    Shahid Haque
      Border Crossing Law Firm
      7 West 6th Avenue, Ste. 2A
      Helena, MT 59624

      Matt Adams, Leila Kang, Anne Recinos and Aaron Korthuis
      Northwest Immigration Rights Project
      615 Second Avenue, Ste. 400
      Seattle, WA 98104
      Attorneys for Miguel Angel Reynaga Hernandez

      Dated this 10th day of April, 2019.

                                             /s/ Kevin Gillen
                                             Kevin Gillen
                                             Deputy Yellowstone County Attorney




                                                  Derrek Skinner’s Combined Reply and Response Brief
                                                                                       Page 32 of 32
